SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

684
CA 15-00047
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, SCONIERS, AND WHALEN, JJ.


GREGORY S. HEDLUND, PLAINTIFF-RESPONDENT,

                    V                                            ORDER

JAMESTOWN PUBLIC SCHOOLS, JAMESTOWN PUBLIC
SCHOOLS BOARD OF EDUCATION,
DEFENDANTS-RESPONDENTS,
AND PICONE CONSTRUCTION CORPORATION, DEFENDANT.
-----------------------------------------------
PICONE CONSTRUCTION CORPORATION, THIRD-PARTY
PLAINTIFF-RESPONDENT,

                    V

GILLETTE MASONRY, INC., THIRD-PARTY
DEFENDANT-APPELLANT.


MACDONALD, ILLIG, JONES & BRITTON LLP, ERIE, PENNSYLVANIA (BRUCE L.
DECKER, JR., OF COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT.

FARACI LANGE LLP, BUFFALO (PETER F. BRADY OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

HURWITZ & FINE, P.C., BUFFALO (DAVID R. ADAMS OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.

LIPPMAN O’CONNOR, BUFFALO (GERARD E. O’CONNOR OF COUNSEL), FOR
THIRD-PARTY PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Chautauqua County
(Deborah A. Chimes, J.), entered April 24, 2014. The order, insofar
as appealed from, granted the motion of plaintiff for partial summary
judgment on liability pursuant to Labor Law § 240 (1) against
defendants Jamestown Public Schools and Jamestown Public Schools Board
of Education; denied those parts of the cross motion of defendants
Jamestown Public Schools and Jamestown Public Schools Board of
Education for summary judgment dismissing plaintiff’s Labor Law § 240
(1) claim and § 241 (6) claim insofar as it alleged a violation of 12
NYCRR 23-5.1 (c) and 12 NYCRR 23-5.1 (g); granted that part of the
cross motion of defendants Jamestown Public Schools and Jamestown
Public Schools Board of Education for summary judgment on defense and
contractual indemnification against defendant Picone Construction
Corporation; and granted the cross motion of third-party plaintiff
Picone Construction Corporation for summary judgment on defense and
                                 -2-                           684
                                                         CA 15-00047

contractual indemnification against third-party defendant, Gillette
Masonry, Inc.

     It is hereby ORDERED that said appeal from the order insofar as
it granted that part of the cross motion of defendants Jamestown
Public Schools and Jamestown Public Schools Board of Education seeking
summary judgment against defendant Picone Construction Corporation be
and the same hereby is unanimously dismissed (see CPLR 5511), and the
order is affirmed without costs for reasons stated in the decision at
Supreme Court.




Entered:   June 12, 2015                        Frances E. Cafarell
                                                Clerk of the Court